                                                                                                 Case 2:19-cv-02216-JAD-EJY Document 35
                                                                                                                                     34 Filed 11/11/20 Page 1 of 2
                                                                                                                                                                 3



                                                                                            1   STEVEN H. BURKE, ESQ.
                                                                                                Nevada Bar No. 14037
                                                                                            2   LAW OFFICE OF STEVEN H. BURKE, LLC
                                                                                                D.B.A. THE 808 FIRM
                                                                                            3   9205 W. Russell Road, Suite 240
                                                                                                Las Vegas, Nevada 89148
                                                                                            4   T: 702-793-4369 | F: 702-793-4301
                                                                                                Email: stevenburkelaw@gmail.com
                                                                                            5
                                                                                                Attorney for Plaintiff
                                                                                            6

                                                                                            7                                UNITED STATES DISTRICT COURT
                                                                                            8                                      DISTRICT OF NEVADA
                                                                                            9     PAUL SPECA, an individual                          Case No. 2:19-cv-02216-JAD-EJY
                                                                                           10                        Plaintiff,
                                                                                                                                                     STIPULATION AND ORDER TO
                                                                                           11     vs.                                                DISMISS THE COMPLAINT AGAINST
Law Office of Steven H. Burke, LLC




                                                                                                                                                     DEFENDANT HOME DEPOT U.S.A.,
                                     9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                           12     HOME DEPOT U.S.A., INC.; DOES I                    INC. WITH PREJUDICE PURSUANT TO
                                        TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                                  through X; and ROE Corporations XI                 FED. R. CIV. P. 41(A)(1)
                                                                                           13     through XX, inclusive,
       d.b.a. The 808 Firm




                                                                                           14                        Defendant.
                                                                                                                                                                  ECF No. 34
                                                                                           15

                                                                                           16             IT IS HEREBY STIPULATED by and between Plaintiff, Paul Speca (“Mr. Speca”) and

                                                                                           17   Defendant, Home Depot U.S.A. Inc. (“Home Depot” or “Defendant”) (collectively referred to as

                                                                                           18   the “Parties”), by and through their respective counsel, that, pursuant to Fed. R. Civ. P. 41(A)(1):

                                                                                           19             1.    An order shall be entered dismissing this action, and each and all of the claims,

                                                                                           20   counter-claims, and causes of action asserted therein, and which could have been asserted by

                                                                                           21   Plaintiff, with prejudice;

                                                                                           22             2.    All outstanding hearings and deadlines shall be vacated; and

                                                                                           23             3.    The Parties shall bear their own attorneys’ fees and costs associated with this

                                                                                           24   action.

                                                                                           25   ///

                                                                                           26   ///

                                                                                           27   ///

                                                                                           28   ///


                                                                                                                                             Page 1 of 3
                                                                                                 Case 2:19-cv-02216-JAD-EJY Document 35
                                                                                                                                     34 Filed 11/11/20 Page 2 of 2
                                                                                                                                                                 3



                                                                                            1   ///
                                                                                            2          IT IS SO STIPULATED.
                                                                                            3
                                                                                                LAW OFFICE OF STEVEN H. BURKE, LLC                   OGLETREE, DEAKINS, NASH, SMOAK
                                                                                            4                                                        & STEWART P.C.

                                                                                            5   /s/ Steven H. Burke_____                             /s/ Suzanne L. Martin_____
                                                                                                Steven H. Burke, Esq.                                Suzanne L. Martin
                                                                                            6   Nevada Bar No. 14037                                 Nevada Bar No. 8833
                                                                                                9205 W. Russell Road, Suite 240                      Amy L. Howard
                                                                                            7
                                                                                                Las Vegas, Nevada 89148                              Nevada Bar No. 13946
                                                                                            8   Attorney for Plaintiff                               Wells Fargo Tower, Ste. 1500
                                                                                                                                                     3800 Howard Hughes Parkway
                                                                                            9                                                        Las Vegas, NV 89169
                                                                                                                                                     Attorneys for Defendant
                                                                                           10

                                                                                           11
Law Office of Steven H. Burke, LLC




                                                                                                                                             ORDER
                                     9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                           12
                                        TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                                        IT IS ORDERED that this action, including all claims, counter-claims, and causes of
                                                                                           13             Based on the parties' stipulation [ECF No. 34] and good cause appearing, IT IS
       d.b.a. The 808 Firm




                                                                                                action asserted
                                                                                                  HEREBY ORDEREDtherein, are dismissed
                                                                                                                           that         with prejudice;
                                                                                                                                THIS ACTION     IS DISMISSED with prejudice, each side to bear
                                                                                           14
                                                                                                  its own fees and  costs.  The Clerk
                                                                                                        IT IS FURTHER ORDERED that all of Court  is directed to CLOSE
                                                                                                                                                    outstanding  hearingsTHIS
                                                                                                                                                                          and CASE.
                                                                                                                                                                              deadlines are vacated;
                                                                                           15
                                                                                                and
                                                                                           16                                          _________________________________
                                                                                                        IT IS FURTHER ORDERED that eachU.S. District
                                                                                                                                        party shall Judge  Jennifer
                                                                                                                                                     bear their ownA.attorneys’
                                                                                                                                                                       Dorsey fees and
                                                                                           17                                          Dated: November 11, 2020
                                                                                                costs associated with this action; and
                                                                                           18
                                                                                                       IT IS SO ORDERED.
                                                                                           19

                                                                                           20          DATED: _________________, 2020.
                                                                                           21
                                                                                                                                                     _________________________________
                                                                                           22                                                        UNITED STATES DISTRICT JUDGE
                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28


                                                                                                                                            Page 2 of 3
